Exhibit 10.39

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) between Ciphergen Biosystems, Inc., a
Delaware corporation (the “Company”) and Gail Page (“Executive,” and together
with the Company, the “Parties”) is effective as of December 31, 2005 (the
“Effective Date”).

 

WHEREAS, the Company desires to employ Executive as President and Chief
Executive Officer of the Company and Executive is willing to accept such
employment by the Company on the terms and subject to the conditions set forth
in this Agreement.

 

NOW, THEREFORE, the Parties agree as follows:

 


1.                                       POSITION. THE COMPANY WILL EMPLOY
EXECUTIVE AS PRESIDENT AND CHIEF EXECUTIVE OFFICER OF CIPHERGEN
BIOSYSTEMS, INC.. IN THIS POSITION, EXECUTIVE WILL BE EXPECTED TO DEVOTE
EXECUTIVE’S FULL BUSINESS TIME, ATTENTION AND ENERGIES TO THE PERFORMANCE OF
EXECUTIVE’S DUTIES WITH THE COMPANY. EXECUTIVE MAY DEVOTE TIME TO OUTSIDE BOARD
OR ADVISORY POSITIONS AS PRE-APPROVED BY THE BOARD OF DIRECTORS OF CIPHERGEN
BIOSYSTEMS, INC. EXECUTIVE WILL RENDER SUCH BUSINESS AND PROFESSIONAL SERVICES
IN THE PERFORMANCE OF SUCH DUTIES, CONSISTENT WITH EXECUTIVE’S POSITION WITHIN
THE COMPANY, AS SHALL BE REASONABLY ASSIGNED TO EXECUTIVE BY THE COMPANY’S 
BOARD OF DIRECTORS.


 


2.                                       COMPENSATION. THE COMPANY WILL PAY
EXECUTIVE A BASE SALARY OF $350,000 ON AN ANNUALIZED BASIS, PAYABLE IN
ACCORDANCE WITH THE COMPANY’S STANDARD PAYROLL POLICIES, INCLUDING COMPLIANCE
WITH APPLICABLE TAX WITHHOLDING REQUIREMENTS. IN ADDITION, EXECUTIVE WILL BE
ELIGIBLE FOR A BONUS OF UP TO 50% OF EXECUTIVE’S BASE SALARY FOR ACHIEVEMENT OF
REASONABLE PERFORMANCE-RELATED GOALS TO BE DEFINED BY THE COMPANY’S CEO OR BOARD
OF DIRECTORS. THE EXACT PAYMENT TERMS OF A BONUS, IF ANY, ARE TO BE SET BY THE
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS, IN ITS SOLE DISCRETION.
ADDITIONALLY, THE EXECUTIVE WILL RECEIVE 400,000 OPTIONS, VESTED MONTHLY OVER 48
MONTHS, AT A GRANT PRICE OF $0.90.


 


3.                                       BENEFITS. DURING THE TERM OF
EXECUTIVE’S EMPLOYMENT, EXECUTIVE WILL BE ENTITLED TO THE COMPANY’S STANDARD
BENEFITS COVERING EMPLOYEES AT EXECUTIVE’S LEVEL, INCLUDING THE COMPANY’S GROUP
MEDICAL, DENTAL, VISION AND TERM LIFE INSURANCE PLANS, SECTION 125 PLAN,
EMPLOYEE STOCK PURCHASE PLAN AND 401(K) PLAN, AS SUCH PLANS MAY BE IN EFFECT
FROM TIME TO TIME, SUBJECT TO THE COMPANY’S RIGHT TO CANCEL OR CHANGE THE
BENEFIT PLANS AND PROGRAMS IT OFFERS TO ITS EMPLOYEES AT ANY TIME. IN ADDITION,
THE EXECUTIVE WILL RECEIVE AN ANNUAL CAR ALLOWANCE OR SUPPORT NOT TO EXCEED
$16,000 PER YEAR.


 


4.                                       AT-WILL EMPLOYMENT. EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY IS FOR AN UNSPECIFIED DURATION AND CONSTITUTES
“AT-WILL” EMPLOYMENT. THIS EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT ANY
TIME, WITH OR WITHOUT GOOD CAUSE OR FOR ANY OR NO CAUSE, AT THE OPTION EITHER OF
THE COMPANY OR EXECUTIVE, WITH OR WITHOUT NOTICE.


 


5.                                       TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON. IN THE EVENT THE COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT FOR REASONS
OTHER THAN FOR CAUSE (AS DEFINED BELOW) OR EXECUTIVE TERMINATES HER EMPLOYMENT
FOR GOOD REASON (AS DEFINED BELOW), AND PROVIDED THAT EXECUTIVE SIGNS

 

--------------------------------------------------------------------------------


 


AND DOES NOT REVOKE A STANDARD RELEASE OF ALL CLAIMS AGAINST THE COMPANY, AND
DOES NOT BREACH ANY PROVISION OF THIS AGREEMENT (INCLUDING BUT NOT LIMITED TO
SECTION 10 AND SECTION 11 HEREOF) OR THE PIIA, AS HEREINAFTER DEFINED, EXECUTIVE
SHALL BE ENTITLED TO RECEIVE:


 

(i)                                     continued payment of Executive’s base
salary as then in effect for a period of twelve (12) months following the date
of termination (the “Severance Period”), to be paid periodically in accordance
with the Company’s standard payroll practices;

 

(ii)                                  immediate, accelerated vesting of 24
months of any options previously granted by the Company to Executive;
additionally, Executive will have a 24-month period following the date of
termination to exercise any or all of her vested options; and

 

(ii)                                  continuation of Company health and dental
benefits through COBRA premiums paid by the Company directly to the COBRA
administrator during the Severance Period; provided, however, that such premium
payments shall cease prior to the end of the Severance Period if Executive
commences other employment with reasonably comparable or greater health and
dental benefits.

 

Executive will not be eligible for any bonus or other benefits not described
above after termination, except as may be required by law.

 


6.                                       TERMINATION AFTER CHANGE OF CONTROL. IF
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR REASONS OTHER THAN FOR
CAUSE (AS DEFINED BELOW) OR BY EXECUTIVE FOR GOOD REASON (AS DEFINED BELOW)
WITHIN THE 12 MONTH PERIOD FOLLOWING A CHANGE OF CONTROL (AS DEFINED BELOW),
THEN, IN ADDITION TO THE SEVERANCE OBLIGATIONS DUE TO EXECUTIVE UNDER PARAGRAPH
5 ABOVE, 100% OF ANY THEN-UNVESTED SHARES UNDER COMPANY STOCK OPTIONS THEN HELD
BY EXECUTIVE WILL VEST UPON THE DATE OF SUCH TERMINATION AND THE PERIOD OF TIME
FOR THEIR EXERCISE WILL BE AT THE DISCRETION OF THE COMPANY. IT MAY VERY WELL BE
NECESSARY FOR THE EXECUTIVE TO EXERCISE SUCH SHARES ON THE DAY OF CHANGE IN
CONTROL.


 


7.                                       DEFINITIONS. FOR PURPOSES OF THIS
AGREEMENT:


 


A.                                       “CAUSE” MEANS TERMINATION OF EMPLOYMENT
BY REASON OF EXECUTIVE’S: (I) MATERIAL BREACH OF THIS AGREEMENT, THE PIIA (AS
HEREINAFTER DEFINED) OR ANY OTHER CONFIDENTIALITY, INVENTION ASSIGNMENT OR
SIMILAR AGREEMENT WITH THE COMPANY; (II) REPEATED NEGLIGENCE IN THE PERFORMANCE
OF DUTIES OR NONPERFORMANCE OR MISPERFORMANCE OF SUCH DUTIES THAT IN THE GOOD
FAITH JUDGMENT OF THE BOARD OF DIRECTORS OF THE COMPANY ADVERSELY AFFECTS THE
OPERATIONS OR REPUTATION OF THE COMPANY; (III) REFUSAL TO ABIDE BY OR COMPLY
WITH THE GOOD FAITH DIRECTIVES OF THE COMPANY’S CEO OR BOARD OF DIRECTORS OR THE
COMPANY’S STANDARD POLICIES AND PROCEDURES, WHICH ACTIONS CONTINUE FOR A PERIOD
OF AT LEAST TEN (10) DAYS AFTER WRITTEN NOTICE FROM THE COMPANY; (IV) VIOLATION
OR BREACH OF THE COMPANY’S CODE OF ETHICS, FINANCIAL INFORMATION INTEGRITY
POLICY, INSIDER TRADING COMPLIANCE PROGRAM, OR ANY OTHER SIMILAR CODE OR POLICY
ADOPTED BY THE COMPANY AND GENERALLY APPLICABLE TO THE COMPANY’S EMPLOYEES, AS
THEN IN EFFECT; (V) WILLFUL DISHONESTY, FRAUD, OR MISAPPROPRIATION OF FUNDS OR
PROPERTY WITH RESPECT TO THE BUSINESS OR AFFAIRS OF THE COMPANY; (VI) CONVICTION
BY, OR ENTRY OF A PLEA OF GUILTY OR NOLO CONTENDERE IN, A COURT OF COMPETENT AND
FINAL JURISDICTION FOR ANY CRIME WHICH

 

2

--------------------------------------------------------------------------------


 


CONSTITUTES A FELONY IN THE JURISDICTION INVOLVED; OR (VII) ABUSE OF ALCOHOL OR
DRUGS (LEGAL OR ILLEGAL) THAT, IN THE BOARD OF DIRECTOR’S REASONABLE JUDGMENT,
MATERIALLY IMPAIRS EXECUTIVE’S ABILITY TO PERFORM EXECUTIVE’S DUTIES.


 


B.                                      “CHANGE OF CONTROL” MEANS (I) AFTER THE
DATE HEREOF, ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) BECOMES
THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT),
DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 50% OR MORE OF
THE TOTAL VOTING POWER REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING
SECURITIES; OR (II) THE DATE OF THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF
THE COMPANY WITH ANY OTHER CORPORATION OR ENTITY THAT HAS BEEN APPROVED BY THE
STOCKHOLDERS OF THE COMPANY, OTHER THAN A MERGER OR CONSOLIDATION THAT WOULD
RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR
THERETO CONTINUING TO REPRESENT MORE THAN FIFTY PERCENT (50%) OF THE TOTAL
VOTING POWER REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH
SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION, OR
(III) THE DATE OF THE CONSUMMATION OF THE SALE OR DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.


 


C.                                       “GOOD REASON” MEANS, WITHOUT
EXECUTIVE’S CONSENT, (I) A MATERIAL AND ADVERSE CHANGE IN EXECUTIVE’S DUTIES
(EXCLUDING ANY CHANGES IN SUCH DUTIES RESULTING FROM THE COMPANY BECOMING
PART OF A LARGER ENTITY PURSUANT TO A CHANGE OF CONTROL) OR BASE SALARY, OR
(II) EXECUTIVE BEING REQUIRED TO RELOCATE TO AN OFFICE LOCATION MORE THAN 50
MILES FROM EXECUTIVE’S CURRENT OFFICE IN AUSTIN, TEXAS. SHOULD EXECUTIVE BE
REQUIRED AND AGREE TO RELOCATE FROM CURRENT OFFICE IN AUSTIN, TEXAS, ALL
REASONABLE MOVING EXPENSES TO RELOCATE EXECUTIVE’S OFFICE AND PRIVATE RESIDENCE
SHALL BE PAID FOR AND BILLED DIRECTLY TO COMPANY.


 


8.                                       EMPLOYMENT, CONFIDENTIAL INFORMATION
AND INVENTION ASSIGNMENT AGREEMENT. AS A CONDITION OF EXECUTIVE’S EMPLOYMENT,
EXECUTIVE SHALL COMPLETE, SIGN AND RETURN THE COMPANY’S STANDARD FORM OF
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT (THE “PIIA”).


 


9.                                       NON-CONTRAVENTION. EXECUTIVE REPRESENTS
TO THE COMPANY THAT EXECUTIVE’S SIGNING OF THIS AGREEMENT, THE PIIA, THE
ISSUANCE OF STOCK OPTIONS TO EXECUTIVE, AND EXECUTIVE’S COMMENCEMENT OF
EMPLOYMENT WITH THE COMPANY DOES NOT VIOLATE ANY AGREEMENT EXECUTIVE HAS WITH
EXECUTIVE’S PREVIOUS EMPLOYER AND EXECUTIVE’S SIGNATURE CONFIRMS THIS
REPRESENTATION.


 


10.                                 CONFLICTING EMPLOYMENT. EXECUTIVE AGREES
THAT, DURING THE TERM OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND DURING THE
SEVERANCE PERIOD, EXECUTIVE WILL NOT ENGAGE IN ANY OTHER EMPLOYMENT, OCCUPATION,
CONSULTING OR OTHER BUSINESS ACTIVITY COMPETITIVE WITH OR DIRECTLY RELATED TO
THE BUSINESS IN WHICH THE COMPANY IS NOW INVOLVED OR BECOMES INVOLVED DURING THE
TERM OF EXECUTIVE’S EMPLOYMENT, NOR WILL EXECUTIVE ENGAGE IN ANY OTHER
ACTIVITIES THAT CONFLICT WITH EXECUTIVE’S OBLIGATIONS TO THE COMPANY. EXECUTIVE
ACKNOWLEDGES THAT COMPLIANCE WITH THE OBLIGATIONS OF THIS PARAGRAPH IS A
CONDITION TO EXECUTIVE’S RIGHT TO RECEIVE THE SEVERANCE PAYMENTS SET FORTH IN
PARAGRAPH 5 ABOVE.

 

3

--------------------------------------------------------------------------------


 


11.                                 NONSOLICITATION. FROM THE DATE OF THIS
AGREEMENT UNTIL 12 MONTHS AFTER THE TERMINATION OF THIS AGREEMENT (THE
“RESTRICTED PERIOD”), EXECUTIVE WILL NOT, DIRECTLY OR INDIRECTLY, SOLICIT OR
ENCOURAGE ANY EMPLOYEE OR CONTRACTOR OF THE COMPANY OR ITS AFFILIATES TO
TERMINATE EMPLOYMENT WITH, OR CEASE PROVIDING SERVICES TO, THE COMPANY OR ITS
AFFILIATES. DURING THE RESTRICTED PERIOD, EXECUTIVE WILL NOT, WHETHER FOR
EXECUTIVE’S OWN ACCOUNT OR FOR THE ACCOUNT OF ANY OTHER PERSON, FIRM,
CORPORATION OR OTHER BUSINESS ORGANIZATION, SOLICIT OR INTERFERE WITH ANY PERSON
WHO IS OR DURING THE PERIOD OF EXECUTIVE’S ENGAGEMENT BY THE COMPANY WAS A
COLLABORATOR, PARTNER, LICENSOR, LICENSEE, VENDOR, SUPPLIER, CUSTOMER OR CLIENT
OF THE COMPANY OR ITS AFFILIATES TO THE COMPANY’S DETRIMENT. EXECUTIVE
ACKNOWLEDGES THAT COMPLIANCE WITH THE OBLIGATIONS OF THIS PARAGRAPH IS A
CONDITION TO EXECUTIVE’S RIGHT TO RECEIVE THE SEVERANCE PAYMENTS SET FORTH IN
PARAGRAPH 5 ABOVE.


 


12.                                 ARBITRATION AND EQUITABLE RELIEF.


 


A.                                       IN CONSIDERATION OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, ITS PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED
DISPUTES AND EXECUTIVE’S RECEIPT OF THE COMPENSATION AND OTHER BENEFITS PAID TO
EXECUTIVE BY THE COMPANY, AT PRESENT AND IN THE FUTURE, EXECUTIVE AGREES THAT
ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES WITH ANYONE (INCLUDING THE
COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR, STOCKHOLDER OR BENEFIT PLAN OF THE
COMPANY IN THEIR CAPACITY AS SUCH OR OTHERWISE) ARISING OUT OF, RELATING TO, OR
RESULTING FROM EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, INCLUDING ANY BREACH OF THIS AGREEMENT,
SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE ARBITRATION RULES SET FORTH IN
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280 THROUGH 1294.2, INCLUDING
SECTION 1283.05 (THE “RULES”) AND PURSUANT TO CALIFORNIA LAW. DISPUTES WHICH
EXECUTIVE AGREES TO ARBITRATE, AND THEREBY AGREE TO WAIVE ANY RIGHT TO A TRIAL
BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER STATE OR FEDERAL LAW, INCLUDING, BUT
NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE CALIFORNIA FAIR
EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA LABOR CODE, CLAIMS OF HARASSMENT,
DISCRIMINATION OR WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS. EXECUTIVE
FURTHER UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY
DISPUTES THAT THE COMPANY MAY HAVE WITH EXECUTIVE.


 


B.                                      EXECUTIVE AGREES THAT ANY ARBITRATION
WILL BE ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) AND THAT
THE NEUTRAL ARBITRATOR WILL BE SELECTED IN A MANNER CONSISTENT WITH ITS NATIONAL
RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES. EXECUTIVE AGREES THAT THE
ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO
THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION AND
MOTIONS TO DISMISS AND DEMURRERS, PRIOR TO ANY ARBITRATION HEARING. EXECUTIVE
ALSO AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES,
INCLUDING ATTORNEYS’ FEES AND COSTS, AVAILABLE UNDER APPLICABLE LAW. EXECUTIVE
UNDERSTANDS THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR HEARING FEES CHARGED
BY THE ARBITRATOR OR

 

4

--------------------------------------------------------------------------------


 


AAA EXCEPT THAT EXECUTIVE SHALL PAY THE FIRST $125.00 OF ANY FILING FEES
ASSOCIATED WITH ANY ARBITRATION EXECUTIVE INITIATES. EXECUTIVE AGREES THAT THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN A MANNER CONSISTENT
WITH THE RULES AND THAT TO THE EXTENT THAT THE AAA’S NATIONAL RULES FOR THE
RESOLUTION OF EMPLOYMENT DISPUTES CONFLICT WITH THE RULES, THE RULES SHALL TAKE
PRECEDENCE. EXECUTIVE AGREES THAT THE DECISION OF THE ARBITRATOR SHALL BE IN
WRITING.


 


C.                                       EXCEPT AS PROVIDED BY THE RULES AND
THIS AGREEMENT, ARBITRATION SHALL BE THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR
ANY DISPUTE BETWEEN EXECUTIVE AND THE COMPANY. ACCORDINGLY, EXCEPT AS PROVIDED
FOR BY THE RULES AND THIS AGREEMENT, NEITHER EXECUTIVE NOR THE COMPANY WILL BE
PERMITTED TO PURSUE COURT ACTION REGARDING CLAIMS THAT ARE SUBJECT TO
ARBITRATION. NOTWITHSTANDING, THE ARBITRATOR WILL NOT HAVE THE AUTHORITY TO
DISREGARD OR REFUSE TO ENFORCE ANY LAWFUL COMPANY POLICY, AND THE ARBITRATOR
SHALL NOT ORDER OR REQUIRE THE COMPANY TO ADOPT A POLICY NOT OTHERWISE REQUIRED
BY LAW WHICH THE COMPANY HAS NOT ADOPTED.


 


D.                                      IN ADDITION TO THE RIGHT UNDER THE
RULES TO PETITION THE COURT FOR PROVISIONAL RELIEF, EXECUTIVE AGREES THAT ANY
PARTY MAY ALSO PETITION THE COURT FOR INJUNCTIVE RELIEF WHERE EITHER PARTY
ALLEGES OR CLAIMS A VIOLATION OF THE PIIA BETWEEN EXECUTIVE AND THE COMPANY OR
ANY OTHER AGREEMENT REGARDING TRADE SECRETS, CONFIDENTIAL INFORMATION,
NONSOLICITATION OR LABOR CODE §2870. EXECUTIVE UNDERSTANDS THAT ANY BREACH OR
THREATENED BREACH OF SUCH AN AGREEMENT WILL CAUSE IRREPARABLE INJURY AND THAT
MONEY DAMAGES WILL NOT PROVIDE AN ADEQUATE REMEDY THEREFOR AND BOTH PARTIES
HEREBY CONSENT TO THE ISSUANCE OF AN INJUNCTION. IN THE EVENT EITHER PARTY SEEKS
INJUNCTIVE RELIEF, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER REASONABLE
COSTS AND ATTORNEYS FEES.


 


E.                                       EXECUTIVE UNDERSTANDS THAT THIS
AGREEMENT DOES NOT PROHIBIT EXECUTIVE FROM PURSUING AN ADMINISTRATIVE CLAIM WITH
A LOCAL, STATE OR FEDERAL ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR
EMPLOYMENT AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE
WORKERS’ COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE EXECUTIVE
FROM PURSUING COURT ACTION REGARDING ANY SUCH CLAIM.


 


F.                                         EXECUTIVE ACKNOWLEDGES AND AGREES
THAT EXECUTIVE IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR
UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. EXECUTIVE FURTHER ACKNOWLEDGES
AND AGREES THAT EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT AND THAT EXECUTIVE
HAS ASKED ANY QUESTIONS NEEDED FOR EXECUTIVE TO UNDERSTAND THE TERMS,
CONSEQUENCES AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT,
INCLUDING THAT EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL. FINALLY,
EXECUTIVE AGREES THAT EXECUTIVE HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE
ADVICE OF AN ATTORNEY OF EXECUTIVE’S CHOICE BEFORE SIGNING THIS AGREEMENT.


 


13.                                 SUCCESSORS OF THE COMPANY. THE RIGHTS AND
OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT SHALL INURE TO THE BENEFIT OF,
AND SHALL BE BINDING UPON, THE SUCCESSORS AND ASSIGNS OF THE COMPANY. THIS
AGREEMENT SHALL BE ASSIGNABLE BY THE COMPANY IN THE EVENT OF A MERGER OR SIMILAR
TRANSACTION IN WHICH THE COMPANY IS NOT THE SURVIVING ENTITY, OR OF A SALE OF
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.

 

5

--------------------------------------------------------------------------------


 


14.                                 ENFORCEABILITY; SEVERABILITY. IF ANY
PROVISION OF THIS AGREEMENT SHALL BE INVALID OR UNENFORCEABLE, IN WHOLE OR IN
PART, SUCH PROVISION SHALL BE DEEMED TO BE MODIFIED OR RESTRICTED TO THE EXTENT
AND IN THE MANNER NECESSARY TO RENDER THE SAME VALID AND ENFORCEABLE, OR SHALL
BE DEEMED EXCISED FROM THIS AGREEMENT, AS THE CASE MAY REQUIRE, AND THIS
AGREEMENT SHALL BE CONSTRUED AND ENFORCED TO THE MAXIMUM EXTENT PERMITTED BY LAW
AS IF SUCH PROVISION HAD BEEN ORIGINALLY INCORPORATED HEREIN AS SO MODIFIED OR
RESTRICTED, OR AS IF SUCH PROVISION HAD NOT BEEN ORIGINALLY INCORPORATED HEREIN,
AS THE CASE MAY BE.


 


15.                                 GOVERNING LAW. THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT
GIVING EFFECT TO TEXAS’S CHOICE OF LAW RULES. THIS AGREEMENT IS DEEMED TO BE
ENTERED INTO ENTIRELY IN THE STATE OF TEXAS. THIS AGREEMENT SHALL NOT BE
STRICTLY CONSTRUED FOR OR AGAINST EITHER PARTY.


 


16.                                 NO WAIVER. NO WAIVER OF ANY TERM OF THIS
AGREEMENT CONSTITUTES A WAIVER OF ANY OTHER TERM OF THIS AGREEMENT.


 


17.                                 AMENDMENT TO THIS AGREEMENT. THIS AGREEMENT
MAY BE AMENDED ONLY IN WRITING BY AN AGREEMENT SPECIFICALLY REFERENCING THIS
AGREEMENT, WHICH IS SIGNED BY BOTH EXECUTIVE AND AN EXECUTIVE OFFICER OR MEMBER
OF THE BOARD OF DIRECTORS OF THE COMPANY AUTHORIZED TO DO SO BY THE BOARD BY
RESOLUTION.


 


18.                                 HEADINGS. SECTION HEADINGS IN THIS AGREEMENT
ARE FOR CONVENIENCE ONLY AND SHALL BE GIVEN NO EFFECT IN THE CONSTRUCTION OR
INTERPRETATION OF THIS AGREEMENT.


 


19.                                 NOTICE. ALL NOTICES MADE PURSUANT TO THIS
AGREEMENT, SHALL BE GIVEN IN WRITING, DELIVERED BY A GENERALLY RECOGNIZED
OVERNIGHT EXPRESS DELIVERY SERVICE, AND SHALL BE MADE TO THE FOLLOWING
ADDRESSES, OR SUCH OTHER ADDRESSES AS THE PARTIES MAY LATER DESIGNATE IN
WRITING:


 

If to the Company:

 

Ciphergen Biosystems, Inc.

6611 Dumbarton Circle

Fremont, California 94555

Attention:  Chief Financial Officer

 

If to Executive:

 

Gail Page

c/o Ciphergen Biosystems, Inc.

6611 Dumbarton Circle

Fremont, California 94555

 


20.                                 EXPENSE REIMBURSEMENT. THE COMPANY SHALL
PROMPTLY REIMBURSE EXECUTIVE REASONABLE BUSINESS EXPENSES INCURRED BY EXECUTIVE
IN FURTHERANCE OF OR IN CONNECTION WITH THE

 

6

--------------------------------------------------------------------------------


 


PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER, INCLUDING EXPENDITURES FOR TRAVEL,
IN ACCORDANCE WITH THE COMPANY’S EXPENSE REIMBURSEMENT POLICY AS IN EFFECT FROM
TIME TO TIME.


 


21.                                 GENERAL; CONFLICT. THIS AGREEMENT AND THE
PIIA, WHEN SIGNED BY EXECUTIVE, SET FORTH THE TERMS OF EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY AND SUPERSEDE ANY AND ALL PRIOR REPRESENTATIONS AND AGREEMENTS,
WHETHER WRITTEN OR ORAL.

 

 

 

Ciphergen Biosystems, Inc.

 

a Delaware corporation

 

 

 

 

 

By:

/s/ JAMES C. RATHMANN

 

 

 

 

 

Name:

JAMES C. RATHMANN

 

 

 

 

 

Title:

  CHAIRMAN

 

 

ACCEPTED AND AGREED TO this

 

31st day of December, 2005.

 

 

 

/s/ Gail Page

 

 

 

Gail Page

 

 

 

7

--------------------------------------------------------------------------------